DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
July 27, 2006

SMDL #06-019

Dear State Medicaid Director:
This letter is one of a series that provides guidance on the implementation of the Deficit Reduction Act
of 2005 (DRA), Pub. L. 109-171. The legislation made a number of changes in the Medicaid rules on
eligibility and benefits. This letter provides information for States regarding implementation of section
6021 of the DRA. Section 6021 amends section 1917(b) of the Social Security Act (the Act) to provide
for Qualified State Long-Term Care (LTC) Insurance Partnership programs, and permits an exception
to estate recovery provisions with respect to individuals who receive benefits under LTC insurance
policies sold in States that implement a Partnership program. These changes are described briefly
below and are discussed in detail in the enclosure to this letter.
Qualified Partnerships
A Qualified State LTC Insurance Partnership (Qualified Partnership) means an approved State plan
amendment (SPA) that provides an exemption from estate recovery in an amount equal to the benefits
paid by certain LTC insurance policies, where those benefits were disregarded in determining an
individual’s Medicaid eligibility. Policies must meet specific conditions and the State Insurance
Commissioner, or appropriate State official, must certify that a policy meets those conditions, in order
for the State to apply the exemption from estate recovery. The term “Qualified Partnership” refers to
Partnership SPAs, other than those approved as of May 14, 1993. However, those States that had
approved Partnership SPAs as of May 14, 1993, continue to be “Partnership States,” as long as they
have not relaxed the consumer protection standards that were applied under their State plans as of
December 31, 2005.
Effective Dates
A State plan amendment that provides for a Qualified Partnership under section 1917(b)(1)(C)(iii) of
the Act can specify that policies issued after a certain date will be subject to the amendment, as long as
that date is not earlier than the first day of the first calendar quarter in which the SPA is submitted for
approval.

Page 2 - State Medicaid Director
I am enclosing a more detailed explanation of the above DRA provisions. If you have any
questions about this letter, or the enclosure, please feel free to contact Gale Arden, Director,
Disabled & Elderly Health Programs Group at (410)786-6810, or by e-mail at
Gale.Arden@cms.hhs.gov . We look forward to working with you as you implement this
legislation.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council

Page 3 – State Medicaid Director
Lynne Flynn
Director for Health Policy
Council of State Governments

